Citation Nr: 0210692	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  01-06 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.



REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 2000 and October 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Nashville, Tennessee (RO).  The veteran 
presented testimony at a personal hearing which was chaired 
by the undersigned Board Member at the RO in April 2002.

Other issue

The veteran raised the issue of entitlement to service 
connection for post-traumatic stress disorder in 
correspondence to the RO in February 2002.  This claim was 
previously considered and denied by the RO.  However, since 
the most recent claim has not been adjudicated by the RO, it 
is referred to the RO for development and adjudication.  The 
Board intimates no opinion as to the ultimate disposition 
warranted with respect to that issue.



FINDINGS OF FACT

1.  By decision dated July 1997, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.

2.  By decision dated September 1987, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability.

3.  By decision dated May 1990, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disability.

4.  The evidence associated with the claims file subsequent 
to the July 1997, September 1987 and May 1990 denials, 
respectively, does not bear directly and substantially upon 
the specific matters under consideration and need not be 
considered to decide fairly the merits of the claims.


CONCLUSIONS OF LAW

1.  The RO's July 1997, September 1987 and May 1990 decisions 
denying entitlement to service connection for bilateral 
hearing loss, a bilateral knee disability and a low back 
disability are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received since the July 1997, September 1987 
and May 1990 rating decisions is not new and material, and 
the requirements to reopen the veteran's claims of 
entitlement to service connection have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen previously denied claims of 
entitlement to service connection for bilateral hearing loss, 
a bilateral knee disorder and a low back disability.  

In the interest of clarity, the Board will initially review 
the law, regulations and court decisions which are pertinent 
to the claims.  The relevant factual background will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claims and render a decision.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for a disease 
which is diagnosed after discharge from military service, 
when the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The VCAA

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA revises VA's obligations in two significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issues currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   

In this regard, the Board notes that, in the June 2001 
Statement of the Case, the RO informed the veteran of the 
provisions of the VCAA, as well as other law and regulations 
pertinent to this appeal, including 38 C.F.R. § 3.156.  The 
Board notes that the veteran was also sent a letter in March 
2001 which explained the VCAA.

It is thus clear from the record that the veteran has been 
provided ample notice as well as ample opportunity to present 
evidence and argument in support of his claim, including 
presenting personal testimony at his April 2002 personal 
hearing before the undersigned at the RO.  

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the veteran has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the veteran and his representative 
have pointed to none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.  The Board will accordingly move on to a 
discussion of the issues.    


Factual background

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

The veteran's claim of entitlement to service connection for 
bilateral hearing loss has been previously considered and 
denied by the RO.  An August 1953 rating decision initially 
denied entitlement to service connection for bilateral 
hearing loss, finding that the hearing loss preexisted 
service and was not aggravated therein.  Subsequent rating 
decisions in July 1978 and May 1990 continued to deny the 
claim.  In July 1997, the RO again denied service connection 
for bilateral hearing loss, finding that the veteran had not 
presented new and material evidence to reopen his claim.  The 
veteran was notified of the July 1997 decision and provided 
with his appellate rights, but he did not appeal the 
decision.

The relevant evidence of record prior to the July 1997 rating 
decision consisted of service medical records, a February 
1982 VA examination, and VA clinical records.

The service medical records include an October 1950 
preinduction examination that noted bilateral healed 
perforations of the eardrums and a whispered voice test of 
8/15 for both ears.  The veteran was diagnosed with bilateral 
defective hearing.  A preinduction examination of August 1951 
noted a healed perforation of the left eardrum and a 
whispered voice test of 15/15 for both ears.  

A physical profile dated September 1952 stated that the 
veteran was not to be exposed to heavy weapons.  The May 1953 
separation examination recorded a whispered voice test of 
15/15 for the right ear and 10/15 for the left ear.  The 
audiometer testing showed decreased hearing, worse on the 
left.  The veteran was diagnosed with left defective hearing. 

At a February 1982 VA examination, the veteran reported a 
history of hearing loss since active service and exposure to 
excessive noise from combat weapons.  The veteran was 
diagnosed with high frequency hearing loss, service connected 
by history.  A VA outpatient entry dated May 1994 noted a 
history of bilateral hearing loss and noise exposure in the 
military.  An audiogram confirmed bilateral sensorineural 
hearing loss.  

The pertinent evidence associated with the record since the 
July 1997 rating decision consists of VA clinical records and 
an April 2002 personal hearing transcript.  VA records show 
that the veteran was followed in the audiology clinic in 
November 1999 for hearing loss.  Medical history was reported 
as positive for military and occupational noise exposure.  

At his personal hearing before the Board, the veteran 
testified that he sustained hearing loss due to seven months 
of combat service in Korea.  He served as a machine gunner.  
He recalled no problems with hearing loss prior to active 
service.  He did not receive medical treatment for hearing 
loss following service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

The veteran's claim of entitlement to service connection for 
a bilateral knee disability has been previously considered 
and denied by the RO.  A September 1987 rating decision 
initially denied entitlement to service connection for a 
bilateral knee disability.  The RO found that a left knee 
disorder had preexisted service and was not aggravated 
therein, and that a right knee disorder was not shown during 
active service.  The veteran was notified of the September 
1987 decision and provided with his appellate rights, but he 
did not appeal the decision.

The relevant evidence of record prior to the September 1987 
rating decision consisted of service medical records, a 
February 1982 VA examination, and private medical records.

The service medical records show that the veteran complained 
of left knee pain in September and October 1951.  The veteran 
reported that he had twisted the left knee two years ago.  
The x-ray report and the physical examination were entirely 
negative.  A physical profile in September 1952 stated that 
the veteran was to have minimal exposure to inclement 
weather.  The separation examination contained no finding of 
abnormality.

At the February 1982 VA examination, the veteran reported 
pain and swelling of the knees.  The x-ray report showed 
possible joint effusion of the left knee.  The physical 
examination was essentially negative and the examiner found 
the etiology of the effusion to be undetermined.  Private 
medical records from September to November 1986 show that the 
veteran was seen for bilateral knee pain.  The veteran was 
diagnosed with bilateral synovitis and patella femoral 
arthritis, right knee.  

The pertinent evidence associated with the record since the 
September 1987 rating decision consists of VA clinical 
records and an April 2002 personal hearing transcript.

VA treatment records from May 1989 through July 2001 show 
ongoing treatment for degenerative joint disease of both 
knees.  At his personal hearing before the Board in April 
2002, the veteran testified that he believed that his 
bilateral knee disability was due to cold weather exposure in 
Korea.  He stated that he had twisted his left knee prior to 
entering service but that it had healed.  He was placed on 
profile in the military and removed from infantry service.  
He also was placed on medical hold prior to discharge from 
service.  However, he did not know the reasons for these 
actions.  He had received treatment for arthritis of the 
knees for approximately 15 to 20 years. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

The veteran's claim of entitlement to service connection for 
a low back disability has been previously considered and 
denied by the RO.  An August 1953 rating decision initially 
denied entitlement to service connection for a low back 
disability, finding that the back disability was not incurred 
in or aggravated by service.  In May 1990, the RO again 
denied service connection for a low back disability, 
observing that the low back strain in service was transitory.  
The veteran was notified of the May 1990 decision and 
provided with his appellate rights, but he did not appeal the 
decision.

The relevant evidence of record prior to the May 1990 rating 
decision consisted of service medical records and a February 
1982 VA examination.

The service medical records show that the veteran complained 
of low back pain in October 1951 and September 1952.  In 
December 1952, he was diagnosed with chronic lumbosacral 
strain.  The separation examination contained no finding of 
abnormality.

At the February 1982 VA examination, the veteran reported 
pain of the low back since an injury during active service.  
The x-ray of the lumbar spine was normal.  Physical 
examination observed some tenderness to palpation, some pain 
with movement, and straight leg raising.  The veteran was 
diagnosed with chronic lumbar strain.  

The pertinent evidence associated with the record since the 
September 1987 rating decision consists of VA clinical 
records and an April 2002 personal hearing transcript.  VA 
treatment records from May 1989 through May 2001 show 
intermittent treatment for low back pain.

At his personal hearing before the Board, the veteran 
testified that he sustained a back injury when he fell while 
carrying heavy weaponry in Korea.  He received no medical 
treatment at the time.  He received some medical care for his 
back after his discharge from service, but that physician was 
now deceased.  He claimed that he had back problems 
continually since active service.


Analysis

Based upon the above factual background, the Board concludes 
that the veteran has not presented new and material evidence 
in support of his claims of entitlement to service connection 
for bilateral hearing loss, a bilateral knee disability and a 
low back disability.  As noted above, there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

The RO's last final decisions denied the veteran's claims of 
entitlement to service connection because the evidence did 
not demonstrate that the disabilities had been aggravated or 
incurred in service.  Specifically, there was no medical 
opinion linking any current disability to the veteran's 
period of active service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999) [in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability].   

The medical evidence added to the record since the RO's last 
final denials is essentially cumulative in nature.  This 
medical evidence merely continues to show that the veteran 
has bilateral sensorineural hearing loss and disabilities of 
the knees and low back.  This medical evidence includes no 
evidence of a nexus between the veteran's current 
disabilities and his military service.  Therefore, the 
medical evidence which has been added to the record, although 
new, is not so significant by itself or when considered in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claims.  Accordingly, it is not new and material.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

Also of record are the veteran's own statements to the effect 
that he has current disabilities due to incidents of active 
service.  These statements are merely reiterative of previous 
contentions to that effect and cannot be considered to be 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is well established that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical nexus opinions regarding the etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
submitted.  The veteran has not submitted competent medical 
evidence which serves to link the claimed disabilities to his 
military service.  The evidence which has been presented 
since the last prior final RO decisions is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 and Hodge, supra.  
The benefits sought on appeal remain denied.

As discussed above in connection with its analysis of the 
impact of the VCAA on this case, a finding that no new and 
material evidence has been submitted effectively ends the 
Board's inquiry.  VA's duty to assist the veteran in the 
development of his claims does not attach.  See 38 U.S.C.A. 
§ 5103A(f).  As noted above, however, the Board is unaware of 
any unobtained evidence which would have a bearing on any of 
the veteran's claims. 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral knee disability, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability, the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

